 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRIAN PUGH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brian_Pugh@fd.org
 6
     Attorney for Denisha Debose
 7
 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:17-cr-307-RFB-PAL
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             SENTENCING HEARING
            v.
                                                                    (First Request)
13
     DENISHA MONIQUE DEBOSE,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17
     States Attorney, and Richard Anthony Lopez, Assistant United States Attorney, counsel for the
18
     United States of America, and Rene L. Valladares, Federal Public Defender, and Brian Pugh,
19
     Assistant Federal Public Defender, counsel for Denisha Monique Debose, that the Sentencing
20
     Hearing currently scheduled on December 13, 2018, be vacated and continued to a date and
21
     time convenient to the Court, but no sooner than thirty (30) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Defense counsel needs additional time to conduct research and investigation to
24
     prepare for the sentencing hearing.
25
            2.      The defendant is not in custody and agrees with the need for the continuance.
26
            3.      The parties agree to the continuance.
 1        This is the first request for a continuance of the sentencing hearing.
 2        DATED this 6th day of December, 2018.
 3
 4   RENE L. VALLADARES                             DAYLE ELIESON
     Federal Public Defender                        United States Attorney
 5
 6      /s/ Brian Pugh                                  /s/ Richard Anthony Lopez
     By_____________________________                By_____________________________
 7   BRIAN PUGH                                     RICHARD ANTHONY LOPEZ
     Assistant Federal Public Defender              Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                    2
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:17-cr-307-RFB-PAL
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     DENISHA MONIQUE DEBOSE,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

11   Thursday, December 13, 2018 at 4:00 p.m., be vacated and continued to 1/18/2019
                                                                           ________________ at

12                 3 00 __.m.;
     the hour of ___:___ p     or to a time and date convenient to the court.

13                     7th day of December, 2018.
            DATED this ___

14
15
                                                 RICHARD F. BOULWARE, II
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
